Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/699,660 filed on 3/21/22 has a total of 8 claims pending for examination; there is/are 1 independent claim(s) and 7 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 2019-208739 filed on 11/19/19.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.11,321,231. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 16-23 of the instant case are also disclosed, inter alia, in claims 1-15 of U.S. Patent No. 11,321,231.  They appear to claim similar limitations using similar terminology (e.g. “an information processing system” instead of “a memory system”).  Also it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the limitations “without writing the write data to the second storage region” and “writing the remaining write data to the first write destination storage region” from claims 1-15 of U.S. Patent No. 11,321,231 to arrive at claims 16-23 of the instant application in order to have a less complex system.  See In re Karlson, 311, F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963).  
Allowable Subject Matter
Claims 16-23 would be allowable if rewritten, amended and/or by the submission of a Terminal Disclaimer to overcome the Double Patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 16, the prior art of record alone or in combination fails to teach or fairly suggest when receiving from the host a first request to cause a state of the first write destination storage region to transition from a first state of being allocated as a write destination storage region where writing of data is capable of being executed to a second state in which the writing is suspended, transfer remaining write data associated with one or more write requests of the received write requests for the first write destination storage region, from the write buffer of the host to the internal buffer, the remaining write data being data un-transferred to the internal buffer, write the remaining write data transferred to the internal buffer to the second storage region in the second write mode, and cause the state of the first write destination storage region to transition from the first state to the second state, in combination with the other limitations found in the claim.
With regards to claims 17-23, due to their direct or indirect dependence from claim 16, they include allowable subject matter for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 6,278,718 to Eschholz teaches a controller transition from a write state to a write suspended state.
US Patent Application Publication No. 20180314444 to Jinzenji teaches a memory device having a first and second storage areas corresponding to a writing unit, writing first data into one or more unwritten second areas of the first area and writing second data into unwritten second areas of the first area.
US Patent Application Publication No. 20170220267 to Neelakanta et al.teaches buffer write data, transfer of write data to non-volatile storage, and writing of data in streams.
US Patent Application Publication No. 20170123721 to Sela et al. teaches command and data buffer in host memory, internal data buffer of a storage controller, and copying data between the host buffer and the internal data buffer.
US Patent Application Publication No. 20210049114 to Kim et al. teaches host based submission queue, interrupt is sent to the storage device to process commands in the submission queue, completion of command is returned to the host.
US Patent Application Publication No. 20200241798 to Kanno teaches flash memory divided into a plurality of regions, write command directed to a specific domain in the flash memory, and write command received by the controller from the host.
US Patent Application Publication No. 20190332316 to Kanno et al. teaches write command that designates a specific area of the storage system, write command specifies a location and length, and data transfer between a host buffer and an internal buffer of a storage controller. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181